Board of Tax Appeals, No. 2009-3688. This cause is pending before the court as an appeal from the Board of Tax Appeals.
It is ordered by the court, sua sponte, that the attorney general of Ohio is requested to file an amicus brief addressing appellant’s fourth proposition of law, and specifically to address the validity of R.C. 718.011 under the Equal Protection Clause, along with any issue of severability that would arise should an equal-protection violation be found. Should the attorney general agree to file a brief as requested by this court, the brief shall be filed within 30 days of the date of this entry. Any party may respond to the attorney general’s brief within 30 days after it has been filed.